Title: To Thomas Jefferson from Mary Glenholmes, 11 March 1801
From: Glenholmes, Mary
To: Jefferson, Thomas



Winchester March 11th 1801

Great Monark—please to pardon my Boldness in troubling your Honour with those lines. I single Surcomstance hapened with in the Surcomferance of my acquaintance which I think worthy of notice—But Shold your wisdom—and prudiance think it not worthey of the Slightest Glance—I humbley submit to your Superior judgement in this Case—Being moved By this Surcomstance in pity to this famely about whom I am a going to mention—tho pity is all the tribute I Can pay to a man who processes intergity so wonderful as to hesitate no longer we will at once come to the point in hand—there is a Sertain man ho Resides in winchester—he desended from a good famely—tho  a declining one as to this worlds goods—he is a Elder in the Methodist Republican Church one of Mr. C Relys Society—he Is now Employed in the buisiness of Scool keeping—he was always using his influence—and considering all things it was very powerfull—for he taught and all his Society Drank in to the same spirit many aristocrats under took to talk to him conserning it and he told them Rember the widows mite in days of Old was Excepted and tho his was But a mite comparitively Speaking—But he Bold it was a thousand times as much he Being a man of a tolarable degree of knolidg & generaly gave good Reasons why it Shold Be contended for—at length his landlord Being an Arest sent him word to desist for he was doing a vast of harm to the Cause, here we will pass over many things and not trouble you with such trifles—But he hel on—at lenth came the night of the Rejoyceing—an as I am told he alumanated sixty lites of glass—his lanlord Sent Strict word if the house was not darkned in a moment & he wold make use of all the Sevearity that in his power lay—and leave him not a Bed to lay his Sides upon for he was Behind hand in the Rent. But he Regardless of that Continued the lite—his wife Burst in tears and intreated him to darken the house—and urged the day was gained—and that wold neither ad nor Diminish—his Reply to her my Child you talk like one of the foolish woman—in days past to jobe—I will not Sacrifice my just principles to the ambition of mortal men—for as jobe said Nothing I Brought nor nothing I can take away for two hundred Dollers wold pay all my Debts and place me as well as I am now and I am willing to Suffer—if he will not in dulge me—I know I shall never want a friend—so Bid his wife to Be of good comfort the lord will provide—yes aded a chidd of three years old I will go and tell Mr jeferson on him an he will gave us a fine hous—for all the mother wass in tears She Smiled to hear the Child—But o my Babe aded she the presedent will Set in throned in this worlds grandure—and on the fifteenth of apriel these walls will Be Striped of all thay contain—and you and I must suffer for your fathers doings in this Case—as I live allmost joining houses with this family—they want nothing But outward acomplishments to Recommend them all most in any Company or any Business. my heart melted with in me and my Bowels yerned to wards them—But I am But a widow myself and am not in a capacity to administer to ther necessity—my persesions is small—one house and lot and 2 small children to Raise and I a lone or if it was with me as in times past I wold asist them against the fiftenth of apriel and Rescue them out of the mouth of the lion—I humbley Beg your pardon for troubleing your Exelency with those lines But my mind was so opresed in day by troughts and By Dreams at night  hearing the complaints of that poor woman—now I shall be eased of a Burden that night I heard it pass I was Determed to Rite But then my intentions languished—and it was like the tide had its comings and goings—his name is John Bond flushed with the eidees of your Benevelence I submit to your Exelency

Mary Glenholmes.

